Citation Nr: 0703663	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
July 1979.  He also had numerous periods of active duty for 
training and inactive duty for training in the Navy Reserves 
since 1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Tinnitus is not related to any disease or injury in 
service.

2.  Headache is not related to any disease or injury in 
service.

3.  Degenerative disc disease is not related to any disease 
or injury in service, and was not shown in the initial post 
separation year.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, and it may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2006).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2001 essentially complied with statutory notice 
requirements as outlined above, except as to the disability 
rating criteria and effective date elements.  Therein the 
appellant was notified of the requirements for service 
connection (i.e. evidence of an injury or disease in service, 
or an event in service causing current disability).  Also, 
the theory presumptive service connection was explained, the 
importance of competent evidence linking the claimed 
disability to service was highlighted, the appellant was 
advised of the types of evidence pertinent to his claims that 
he should submit, and he was notified of the evidence VA 
would obtain.  The appellant was further notified that he 
should send to VA either information describing evidence he 
would like VA to obtain or he should send that evidence 
itself to VA.  This notice was provided prior to the initial 
rating decision.

In a letter dated March 2006, the appellant was reminded of 
his and VA's respective responsibilities with respect to 
obtaining pertinent evidence under VCAA, and that he should 
submit pertinent evidence in his possession or give VA 
sufficient information to obtain that evidence on his behalf.  
Also, at this time, the appellant was specifically informed 
of the disability rating and effective date elements pursuant 
to Dingess/Hartman.  The Board acknowledges that notice of 
these criteria was provided after the initial adverse rating 
decision.  However, we find that this timing error is non-
prejudicial to the appellant because he was not deprived of 
information needed to substantiate his claims and, in the 
end, the weight of the evidence is against his claims.  As 
the benefit sought could not be awarded even had there been 
no timing defect, the appellant is not prejudiced by a 
decision in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, private medical records, and VA treatment records 
have been associated with the claims folders.  Additionally, 
the appellant as afforded several VA examination and VA 
obtained medical opinions where necessary.  The appellant was 
given the opportunity to appear for a hearing, which he 
declined.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes that the appellant did not engage 
in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

A.  Tinnitus

The appellant seeks service connection for tinnitus.  Service 
records show that the appellant was a radioman during his 
active military service from September 1971 to July 1979.  
Naval Reserve medical records dated since 1987 are negative 
for complaints of tinnitus, with the exception of a January 
2005 entry.  VA audiological examination in January 2001 
showed hearing within normal limits with periodic, 
intermittent mild tinnitus.  No medical opinion was provided 
as to the etiology.  The appellant reported a history of 
tinnitus and noise exposure.  He acknowledged use of hearing 
protection in service.  In his substantive appeal dated April 
2002, the appellant argued that "high frequency noise levels 
while on board ship" caused his tinnitus and that tinnitus 
was a presumptive condition for which service connection is 
warranted based on his military occupation as a radioman and 
his duty assignment.

A Navy Reserve periodic examination was performed in January 
2005.  At this time, the appellant complained of tinnitus 
associated with fluid in the left ear.

A VA medical opinion dated September 2005 reflects that the 
appellant reported a history of significant noise exposure in 
service, from 2003 to 2004.  He reported exposure to noise 
from generators, trucks, and Navy ships.  He denied using 
hearing protection much of this time.  In view of the history 
of an "unprotected loud noise environment," the examiner 
concluded that "we cannot say with certainty but it is 
certainly possible that his current level of tinnitus was 
caused by noise exposure that he encountered during the 
military."

In June 2006, a VA clinical opinion was obtained.  This 
opinion reflects that "tinnitus reported by this patient is 
less likely as not a result of events of noise exposure."  
It was noted that, prior to 2001, there were no documented 
complaints of tinnitus, the appellant's description of 
tinnitus varied at his last two examinations, and tinnitus in 
the left ear reported at the time of separation was 
accompanied by reports of fluid in the left ear, which is 
consistent with a middle ear problem not noise exposure.  
Also, it was noted that there were no threshold shifts in the 
appellant's hearing which would correlate with noise induced 
tinnitus.

In weighing the appellant's statements, medical records, VA 
examinations reports, and the VA medical opinions, the Board 
concludes that the preponderance of the evidence is against 
service connection for tinnitus.

The evidence of record shows that the appellant initially 
reported tinnitus due to high frequency sounds associated 
with this work as a radioman between 1971 and 1975; he later 
claimed that he developed tinnitus due to various other noise 
exposure between 2003 and 2004, and he denied any significant 
tinnitus prior to this time.  The appellant has also provided 
inconsistent descriptions of his tinnitus during his recent 
examinations.  On January 2001 VA examination, he described 
the condition as periodic and intermittent; whereas, on June 
2004 VA examination, he describes the condition as 
longstanding, frequent and moderate, sounding like a steady 
tone.  Furthermore, during the first examination he reported 
using hearing protection and then in a later examination 
denied using this protection.  We observe that the appellant 
has not presented a consistent history.  Therefore, we find 
his statements not credible and of diminished probative 
value.  Also, we find that the appellant is not competent to 
offer a medical opinion as to the cause of his tinnitus.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  Therefore, his opinion as to the etiology of 
tinnitus has no probative value in evaluating the evidence in 
this case.

Although a VA opinion in September 2005 concluded "it is 
certainly possible" that tinnitus was caused by noise 
exposure, this opinion acknowledges that it is made without 
any certainty.  Because the physician's statement is 
speculative, it has little probative value with respect to 
establishing the etiology of tinnitus in this case.  See 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).

By contrast, a VA clinical opinion dated June 2006 has both 
certainty and specificity.  The opinion provides that 
"tinnitus reported by this patient is less likely as not a 
result of events of noise exposure."  A complete rationale 
for this opinion was provided, which shows a comprehensive 
review of the appellants' medical records and claims folder.  
The Board finds this opinion highly probative.  We note that 
it is not error for the Board to favor one competent medical 
opinion over that of another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Because the most probative evidence in this case is weighs 
against the claim, and the other evidence of record has 
little or no probative value, service connection is not 
warranted for tinnitus.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



B.  Headache

The appellant seeks service connection for headaches.  Having 
reviewed the pertinent evidence of record, the Board finds 
that service connection for headaches is not warranted.  
Chronic headaches are not shown in service and the more 
probative evidence of record shows it is less than 50 percent 
likely that headaches had their onset in service.

The appellant reports that headaches began in service.  
However, he has provided inconsistent statements as to the 
time of onset.  In June 2000, the appellant initially 
reported that that he had a scarring injury to his head with 
residual headaches during active duty in the 1970's.   He 
later reported that he had headaches due to lumbar spine 
injury.  On VA examination in June 2004, the appellant 
reported that his headaches began shortly after he arrived in 
the Persian Gulf during activation and deployment from June 
2003 to April 2004, and suggested that they were due to the 
heat and weight of bullet proof vests and packs.  The 
appellant has given varying dates of onset for his headache 
disability depending on the time and occasion.  He has made 
no attempt to reconcile these conflicting accounts of when 
his headaches actually began.  Therefore, his statements are 
not credible and have limited probative value.

The Board has carefully reviewed the service medical records.  
However, these records are silent for complaints or findings 
for chronic headaches.  On service entrance examination in 
June 1971, the head was normal; the examiner noted that the 
appellant had had two concussions without sequelae.  The 
appellant hit his head on a hatch in January 1974 and was hit 
in the forehead with a racquetball racquet in August 1978.  
The July 1979 separation examination report shows that the 
head was normal.  Reserve medical records have also been 
reviewed.  An August 1992 dental note reflects complaints of 
headache associated with a tooth.

An August 1999 VA outpatient treatment record notes 
headaches.  However, there are voluminous medical records 
associated with the claims folder which are essentially 
silent for headache complaints.  The appellant's silence when 
otherwise reporting extensive histories constitutes negative 
evidence.
On VA examination in June 2004, by history, headaches began 
shortly after the appellant arrived in the Persian Gulf in 
June 2003.  Service medical records for the period of 2003 to 
2004 were unavailable for review.  The diagnosis was 
"Tension headaches onset during the veteran's period of 
active duty according to the veteran's account, with ongoing 
tension headaches almost every day, sometimes worse in the 
afternoon."  The opinion has diminished probative value 
since the appellant is an inconsistent historian, the medical 
records pertinent to the time of onset, as reported by the 
appellant, were unavailable to the examiner, and because the 
opinion is entirely based on the appellant's uncorroborated 
medical history.  The examiner acknowledges that the 
appellant is the sole source for attributing the onset of 
headaches to his period of active duty.  Regardless, even 
when the medical opinion is accepted as correct, the evidence 
is negative.

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in the line of 
duty..."  38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order 
for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  In this case, at best, the 
opinion links headaches to tension rather than a disease or 
injury.  As such, service connection would not be warranted 
under this theory.

Furthermore, the Board observes that, in May 2006, this 
examination and opinion was returned for review in 
conjunction with the previously missing Naval Reserve medical 
records for 2003 to 2005.  The same examiner had the 
opportunity to review the claims folder.  At this time, the 
examiner revised his conclusion.  In his opinion, it was 
unlikely headaches had their onset in service or developed as 
a result of service.  While a Naval Reserve periodic 
examination report dated January 2005 reflects a history of 
frequent or severe headache, the examiner noted that there 
was nothing in the medical records for 2003 and 2004 to 
support the onset of headaches during the active duty period 
from June 2003 to April 2004.  There were no complaints in 
2003 or 2004 for headaches although this was the time of 
onset as reported by the appellant.  Also, the examiner found 
that, based on the absence of any discussion of headaches 
associated with the scalp laceration during the appellant's 
initial period of service in the 1970's, there is a less than 
50 percent probability that headaches had their onset during 
active duty or as a result of active duty.

While the appellant contends that he has headaches related to 
service, he is not competent to provide a medical opinion as 
to the cause of his headaches.  Espiritu supra.  
Additionally, in view of his varying histories of when 
headaches began, the Board finds that his report of onset is 
not credible particularly when coupled with the lack of 
documented headache complaint during the reported period of 
onset, and the negative medical opinion.

Accordingly, service connection for headaches is not 
warranted.  As the evidence of record is not in equipoise, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Degenerative Disc Disease of the Lumbar Spine

The appellant seeks service connection for degenerative disc 
disease of the lumbar spine.

Service medical records show that, in October 1972, the 
appellant complained of having low back pain for two days.  
The impression was muscle strain.  Treatment records dated 
March and April 1974 reflect complaints of low back pain 
after moving heavy transmitters the previous day.  An x-ray 
study showed mild lumbar scoliosis.  The examiner noted the 
appellant's report that pain from a previous incident had 
never completely dissipated.  The impression was lumbar 
strain.  The July 1979 separation examination report reflects 
that the spine and musculoskeletal system were normal.

A private record of treatment (Kaiser-Permanente), dated in 
October 1983, notes that the appellant had had lumbar strain 
one month earlier.  The assessment in December 1984 was mild 
muscular strain.  No injury was noted.  A February 1985 
treatment note reflects complaints of low back pain and some 
narrowing of the L4-L5 disc space was found.  A January 1986 
treatment note reflects that the appellant had slipped and 
fallen at work, with subsequent left lower back pain.  He 
underwent a laminectomy in February 1986.

An October 1987 Naval Reserve enlistment examination reflects 
that the spine and musculoskeletal system were normal.  The 
examiner noted that the appellant had had a lumbar 
laminectomy in 1986 with no residual numbness, pain, or 
weakness and full range of motion.

An April 1990 MRI (magnetic resonance imaging) of the lumbar 
spine showed post surgical changes at the L2-3 and L4-5 
levels, without evidence of associated significant herniated 
nucleus pulposus.  Minimal annular bulging at the L4-5 level 
without significant impingement on the thecal sac or nerve 
root was noted.  In a June 1990 record of treatment, the 
examiner noted the appellant's history of having injured his 
back in 1985 while installing signs at work.  A July 1990 
record of treatment reflects a diagnosis of degenerative disc 
L2-3 and L3-4.  The assessment in April 1992 was low back 
pain times three days.

A May 1993 Naval Reserves periodic report of examination 
shows that the spine and musculoskeletal system were normal.  
A March 1997 reserve record reflects the appellant's 
statement that he had pulled his back out while helping a 
shipmate who had fallen overboard on a boat outing during 
leave a week earlier.  

An April 1998 Naval Reserves periodic report of examination 
shows that the spine and musculoskeletal system were normal.  
The report of examination notes back pain with lifting.

A November 1999 VA outpatient treatment records show multiple 
lumbar bulges on CT (computed tomography) scan, with slight 
impingement of the thecal sac.  The examiner noted that it 
was asymptomatic.

On VA examination in January 2001, the appellant reported 
having injured his back during service while carrying heavy 
transmitters up and down ship ladders.  He complained of 
flare-ups of back pain about once or twice per year.  The 
relevant diagnosis was degenerative disc disease of the 
lumbar spine.  No opinion as to the etiology of the back 
disorder was provided at this time.

In October 2004, this examination report was returned for a 
medical opinion.  The same examiner reviewed the medical 
evidence of record.  It was noted that the appellant had a 
diagnosis of muscle strain and lumbar strain in October 1972 
and March 1974, respectively.  It was further noted that 
private treatment records showed that the appellant fell at 
his job in 1986 and underwent a subsequent lumbar 
laminectomy.  In the examiner's opinion, his current back 
disability is not related to his minor incidents in 1972 and 
1974 during service.

Private treatment records (Kaiser-Permanente) dated since 
1983 are associated with the claims folder  These records do 
not associate the appellant's back disorder with any injury 
in service, or the findings for muscle strain in service.  
Similarly, VA treatment records dated May 2000 to January 
2005 are silent regarding the etiology of the appellant's 
degenerative disc disease of the lumbar spine.

Having reviewed the relevant information and evidence in this 
matter, the Board finds that the weight of the evidence is 
against service connection for degenerative disc disease of 
the lumbar spine.  While the appellant avers that his current 
back disability was caused by moving heavy transmitters in 
service, and or associated with the diagnoses for muscle 
strain and lumbar strain, he is not competent to provide an 
opinion on matters requiring medical knowledge.  See Espiritu 
supra.  The more probative evidence of record consists of the 
recent VA medical opinion dated October 2004, wherein the 
examiner concluded that degenerative disc disease of the 
lumbar spine was not related to the back injury or diagnoses 
for strain in service or any other incident of service, 
including periods of training.  The examiner's opinion 
reflects a thorough review of the medical evidence in the 
claims folder along with reasons and bases for his 
conclusion.  Accordingly, the claim is denied.  As the 
evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.
ORDER

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


